863 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PREECE COAL COMPANY, Respondent.
No. 88-6003.
United States Court of Appeals, Sixth Circuit.
Nov. 25, 1988.

Before LIVELY and WELLFORD, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This cause was submitted to this Court upon an application for enforcement of an order of the National Labor Relations Board (Board) dated June 30, 1988, against respondent Preece Coal Company, Turkey Creek, Kentucky, its officers, agents, successors, and assigns.  The proceeding resulting in said order is known upon the records of the Board as Case No. 9-CA-24228.  The respondent having failed to file an answer within the time provided by the rules of the Court, the Board now moves for judgment by default under Rule 15(b), Federal Rules of Appellate Procedure.  The respondent has not filed a response to that motion.


2
Upon consideration,


3
It is ORDERED that the motion for judgment by default is granted.  It is ORDERED further that the said order of the Board in said proceeding be enforced, and that respondent Preece Coal Company, Turkey Creek, Kentucky, its officers, agents, successors, and assigns, abide by and perform the directions of the Board in said order contained.